Citation Nr: 1746669	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether severance of service connection for residuals of a cold injury to the left upper extremity was proper.

2.  Whether severance of service connection for residuals of a cold injury to the right upper extremity was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served in the United States Merchant Marines from November 1944 to December 1946.  He had subsequent active service in the Army from August 1950 to August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO severed service connection for the residuals of a cold injury to the left and right upper extremities. 

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  During the hearing, the Veteran submitted additional evidence.  He did not submit a waiver of initial AOJ consideration of the additional evidence.  Nevertheless, because the Veteran's substantive appeal was received in March 2016, a remand for initial AOJ consideration of the additional relevant evidence that he submitted is unnecessary. See U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable only in cases where substantive appeal received on or after Feb. 2, 2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  In an August 2010 rating decision, the RO granted service connection for the residuals of a cold injury to the left and right upper extremities and assigned separate 20 percent evaluations, effective from April 14, 2009.

2.  In January 2012, the RO notified the appellant of the proposal to sever service connection for the residuals of a cold injury to the left and right upper extremities.

3.  In a November 2013 rating decision, the RO implemented the severance of service connection for the residuals of a cold injury to the left and right upper extremities, effective from February 1, 2014. 

4.  In a July 2014 rating decision, the RO implemented the severance of service connection for the residuals of a cold injury to the left and right upper extremities, effective from October 1, 2014.  The Veteran was notified of that decision, which he appealed.

5.  The August 2010 rating decision incorrectly applied statutory or regulatory provisions extant at the time, which, had they been applied correctly, would have led to a materially different outcome.  Current evidence establishes that service connection for the residuals of a cold injury to the left and right upper extremities is clearly erroneous.


CONCLUSION OF LAW

The August 2010 rating decision granting service connection for the residuals of a cold injury to the left and right upper extremities was clearly and unmistakably erroneous, and the severance of service connection was proper. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veteran's service treatment records are not available and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri. See May 2010 PIES response indicating service medical records were fire-related and could not be reconstructed.  In cases, such as the present one, where some of the claimant's service records may be unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim. Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991). 

Here, the RO notified the Veteran that his service records were unavailable and took efforts to search for alternative sources of evidence to substantiate the claim. See, e.g., May 2010 correspondence.  Moreover, as discussed below, the Veteran has not alleged any event, disease, or injury during a period of active service.  Thus, the service records would not materially alter the outcome of this decision.

The Board notes that neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

As an initial matter, the Board finds that a portion of the Veteran's Merchant Marine service from November 1944 to December 1946 (prior to his active duty service in the Army from August 1950 to August 1952) qualifies as active duty for VA purposes, including for the establishment of service connection.  Specifically, the Board finds that the Veteran's Merchant Marine service prior to and including August 15, 1945, qualifies as active duty for VA purposes, whereas the period from August 16, 1945, to December 1946 does not qualify as active duty for VA purposes.  

Under Public Law No. 95-202, §401, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), the service of certain groups who rendered service to the Armed Forces of the United States shall be considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs" if the Secretary of Defense designates the group for such consideration based upon the factors listed in the statute.  Pursuant to that statute, the Secretary of Defense promulgated regulations establishing detailed criteria by which to determine whether a group qualifies for consideration as active duty under the Public Law and delegating to the Secretary of the Air Force the power to determine whether specific groups so qualify.  In accordance therewith, the Secretary of the Air Force determined that the service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard US Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941, to August 15, 1945, will be considered active duty. See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7 (x)(15) (2016) (certifying as "active military service" the service of American Merchant Marines in Oceangoing Service during the period from December 7, 1941, to August 15, 1945); Pacheco v. West, 12 Vet. App. 36, 37 (1998). 

Under 38 C.F.R. § 3.7, active military service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  In this case, the Veteran was a Merchant Marine during and after the period wherein Merchant Marine service has been determined to be active duty for the purposes of all laws administered by the Secretary of Veterans Affairs.  Thus, service connection can be established based on his service in the Merchant Marines prior to August 15, 1945, but it cannot be established based on his service in the Merchant Marines after that date.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous" and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

With respect to procedural safeguards, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In addition, in the advance written notice concerning a proposed severance, the beneficiary will be informed that he or she will have an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The 10-day advance notice may be waived by agreement between VA and the beneficiary or representative.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 38 C.F.R. § 3.105(g).

With respect to the substantive requirements for severing service connection, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award. Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997); see also Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is defined as "a very specific and rare kind of error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The U.S. Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned. See Baughman, 1 Vet. App. at 566.

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105(d) in severing service connection for the residuals of a cold injury of the left and right upper extremities.  In January 2012, the RO prepared a rating proposing severance that set forth the facts and the reasons for its decision.  The RO notified the appellant of its proposal and offered him the opportunity to respond and to request a hearing.  After the appropriate time period elapsed without a response from the appellant, the RO effectuated the proposed severance in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.  

The appellant has contended that service connection for the residuals of a cold injury of the left and right upper extremities should be restored.  However, after carefully considering the evidence of record in light of the applicable law, the Board concludes that severance of service connection for the residuals of a cold injury of the left and right upper extremities was proper.

As set forth above, in order to sever service connection, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous, i.e. either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. 

In this case, it is clear that the correct facts, as they were known at the time, were before the RO at the time of the August 2010 rating decision which granted service connection for the residuals of a cold injury of the left and right upper extremities.  During a July 2010 VA general medical examination, the Veteran indicated that he worked on the deck while his ship was transiting the North Atlantic during his Merchant Marine service from 1944 to 1946.  The VA examiner opined that the Veteran's symptoms of residual cold sensitization, numbness, tingling, burning pain, and arthritis of multiple digits of both of his hands were at least as likely as not caused by or a result of his service in the Merchant Marines.   

However, during a subsequent VA examination in July 2011, the Veteran reported that he was exposed to subzero temperatures while working as a deckhand in the North Atlantic in the winter of 1946.  In the January 2012 rating decision, which proposed to severance, the RO noted that Merchant Marine service after August 15, 1945, does not establish eligibility for compensation or pension benefits.  Thus, the statutory or regulatory provisions extant at the time were incorrectly applied in the August 2010 rating decision that granted service connection for the residuals of a cold injury to the left and right upper extremities.

In an August 2011 statement, the Veteran contended that he was exposed to cold while sailing in the North Sea with the Merchant Marines between August 9, 1945, and August 15, 1945.  However, a September 2011 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that deck logs showed that the SS Clifford D. Mallory was underway in a convoy from Rotterdam, Holland, to New Orleans, Louisiana, from July 10, 1945, to July 29, 1945, and the ship was underway in the Panama Canal Zone areas of Cristobal and Balboa, Panama, during the period from August 28, 1945, to August 31, 1945.

During the August 2017 hearing, the Veteran testified that he experienced a cold injury during the winter of 1946 in the Arctic Circle.  On several occasions during the hearing, the Veteran stated that he was in the Arctic Circle sometime in December 1946. See hearing transcript, p. 5.  When questioned, he expressly denied experiencing any cold weather injuries in 1944 or 1945. See hearing transcript, p. 6.  He also denied any cold injuries during his Army service from 1950 to 1952. See hearing transcript, p. 7.

The current laws and regulations provide that the Veteran's service in the Merchant Marines after August 15, 1945, does not qualify him for status as a veteran for compensation purposes.  As discussed above, he has not submitted any evidence of qualifying service during the period in which the alleged injury was incurred, nor has he submitted or alleged any incurrence of injury based on his active duty service in the Merchant Marines prior August 15, 1945, or during his subsequent active duty service in the Army from 1950 to 1952.  Given the foregoing, the Board finds the August 2010 rating decision was clearly and unmistakably erroneous in granting service connection for the residuals of a cold injury to the left and right upper extremities, and severance was proper.  The Board is bound by the laws and regulations of the VA.  Accordingly, as there is no legal basis upon which the compensation benefits may be awarded in this case, the Veteran's claim must be denied. See 38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Severance of service connection for the residuals of a cold injury to the left upper extremity was proper, and the appeal is denied.

Severance of service connection for the residuals of a cold injury to the right upper extremity was proper, and the appeal is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


